Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 11/15/2021 for application 16/144327.
Claims 5, 12, and 18 have been canceled.
Claims 1, 8, and 15 have been amended.
Claims 1-4, 6-11, 13-17, and 19-20 are currently pending and have been examined.

Detailed Action 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al. (US 2017/0329924 A1) in view of  Zeng et al. (US 2006/0026298 A1)

In claim 1, a computer-implemented method for predicting non-communicable diseases with infectious risk factors using artificial intelligence, comprising: 
Macpherson teaches:
detecting one or more risk factors associated with a non-communicable disease based on a graph associated with person-to-person links (Para. 1, 34, and 54 wherein person to person links are used to generate risk factors for determining IBD between individuals);
Macpherson does not explicitly teach however Zeng teaches:
 reducing wasted storage space and promoting locality of reference by, for each risk factor, generating a data structure including an adjacency matrix having a 

Macpherson further teaches:
performing a machine learning technique with regularization of the at least one person-to-person distance to predict the non-communicable disease with infectious risk factors; (Para. 29, 33, 34, 73, 93 and 107 wherein machine learning techniques uses regularization i.e. weights, to predict disease risk); and
initiating a course of medical treatment responsive to an affirmative prediction (Para. 61 and 62 wherein recommendations are initiated based on prediction). 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the representation of disease risk between families/people as seen in Macpherson with the single bit entries used in adjacency matrix to represent information as seen in Zeng.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

As per claim 2, Macpherson teaches the method of claim 1, wherein the graph includes a social network graph (Fig. 5b, Para. 30 and 44).

As per claim 3, Macpherson teaches the method of claim 1, wherein each node of the graph represents a person having a corresponding feature vector and non-communicable disease onset label, and wherein each edge of the graph represents a person-to-person link with a relationship vector (Fig. 5b and Para 78).

As per claim 4, Macpherson teaches the method of claim 3. Macpherson does not explicitly teach however Zeng teaches further comprising computing the at least one person-to- person distance using metric learning based on feature vectors of at least two persons and their corresponding relationship vector (Para. 12 and 28). The motivation to combine references is the same as seen in claim 1.

As per claim 6, Macpherson teaches the method of claim 1, wherein the one or more risk factors are detected using a detector to perform a relevant keyword search to identify results for extraction using one or more data mining techniques (Para. 44).

As per claim 7, Macpherson teaches the method of claim 1, further comprising triggering one or more actions in response to determining that a person is at risk of developing a non-communicable disease (Para. 59 and 61).

. 

Response to Arguments
The applicant argues that the references fail to teach “reducing wasted storage space and promoting locality of reference by, for each risk factor, generating a data structure including an adjacency person links in the graph to compute at least one person-to-person distance using the adjacency matrix”. The applicant states that Zheng does not teach using an adjacency matrix to compute person-to-person distance. The Examiner respectfully disagrees. Zheng teaches in paragraph 28 wherein distance between people can be calculated using square matrix (i.e. adjacency matrix).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686